DENNIS, Justice.
This is an appeal by the state from a district court judgment declaring uncohsti-tutional La.R.S. 15:31 insofar as it subjects gambling devices to immediate confiscation and destruction even when they are not used for gambling. The judgment is reversed. A gambling device, as defined by La.R.S. 15:31(B), constitutes contraband. Accordingly, a statute requiring its confiscation and immediate destruction does not violate due process or property rights under either the state or federal constitution. Brown v. State, etc., 392 So.2d 415 (La.1980).
REVERSED.
WATSON and LEMMON, JJ., dissent.